       Case 2:21-cv-00334-WJ-KRS Document 22 Filed 08/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MICHAEL TAYLOR, Individually and for             §
others similarly situated,                       §
        Plaintiff,                               §
                                                 §
vs.                                              § Case No. 2:21-cv-00334-WJ-KRS
                                                 §
                                                 §
SPUR ENERGY PARTNERS LLC,                        §
     Defendant.                                  §

                                            ORDER

       Before this Court is the parties’ Second Joint Motion to Extend, Doc. 21.

       IT IS ORDERED that Plaintiff Michael Taylor and Defendant Spur Energy Partners LLC

attend mediation by September 16, 2021.

       IT IS FURTHER ORDERED that if this matter has not been resolved and an agreed order

compelling arbitration has not been filed, Defendant Spur Energy Partners LLC shall file its motion

to compel arbitration in this matter by August 16, 2021.




                                             _______________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
